Citation Nr: 0120811	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March, 2001.  It appears from the 
veteran's testimony that he is claiming entitlement to 
service connection for depression, and a stomach disorder on 
a secondary basis.  He specifically testified that his 
stomach could not deal with the medications prescribed for 
his disability and that this resulted in an inability to 
properly eat.  These issues are not currently before the 
Board and are referred to the RO for any appropriate 
development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The appellant essentially contends that the assigned rating 
evaluation does not adequately reflect the degree of 
impairment associated with his bilateral foot disability.  
Since the most recent VA examination the veteran has been 
evaluated at the outpatient clinic in June 2000 for painful 
feet.  At that time it was indicated that he had been wearing 
orthotics for two months.  New orthotics was apparently 
prescribed in February 2001.  This evidence indicates that 
the veteran's disability may have worsened.  The current 
medical evidence indicates the presence of other disabilities 
involving the feet, to include plantar fasciitis, a heel 
spur, and osteoarthritis.  The Board finds that this evidence 
along with the veteran statements raises the issue of service 
connection for these disabilities on a secondary basis.  The 
Board further finds that this issue is intertwined with the 
issue in appellate status and must be adjudicated by the RO.  
Based on this evidence the Board finds that additional 
development is warranted. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
available private and VA medical 
pertaining to recent treatment for his 
feet which have not been previously 
submitted. 

3.  The RO should request the Miami VA 
medical center to furnish any additional 
treatment records covering the period 
from February 2001 to the present. 

4.  A VA examination should be conducted 
by an podiatrist to determine the nature 
and severity of any disability involving 
the feet, including the service connected 
bilateral pes planus.  Any testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to determine whether the feet 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the feet are used repeatedly over 
a period of time as related to his 
service-connected disability.  Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner is specifically requested to 
note the presence or absence of marked 
deformity (pronation abduction, etc.), 
pain on manipulation, and accentuated 
use, indication of swelling on use, and 
characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, which is 
not improved by orthopedic shoes or 
appliances.

If disabilities of the feet, other than 
pes planus are diagnosed, it is further 
requested that examiner render an opinion 
as to whether it is as likely as not that 
these disabilities were caused or are 
aggravated by the service connected 
bilateral pes planus.  To the extent 
possible the examiner is asked to 
identify the veteran's foot 
symptomatology and complaints which are 
the result of his pes planus versus any 
other disability diagnosed.  A complete 
rational for any opinion expressed should 
be included in the report.  

5.  The RO should adjudicate the issue of 
entitlement to service connection for 
disabilities involving the feet (if 
diagnosed), other than pes planus on a 
secondary basis.  If the benefit sought is 
not granted, the appellant should be 
notified of that decision and of his 
appellate rights.

6.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


